Citation Nr: 1509221	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot strain, also claimed as a right foot disorder. 

2.  Entitlement to service connection for a left knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) from July 1980 to July 1983.  She also had active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army Reserves, reportedly from 1983 to 1986, though the exact dates of that additional service have not been confirmed.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

More recently, in April 2014, the Board remanded these claims to the Appeals Management Center (AMC) to accommodate the Veteran's request for a hearing before the Board.  She since has had this hearing in July 2014.  The undersigned Veterans Law Judge (VLJ) presided.  A copy of the hearing transcript has been associated with the claims file, so is of record.

Regretfully, the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ) since they must be further developed before being decided on appeal.  The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, these claims, but it is necessary to ensure there is a complete record upon which to decide them so the Veteran is afforded every possible consideration.


REMAND

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes any period of AD or ACDUTRA during which the Veteran was disabled from disease or injury and any period of INACDUTRA during which the Veteran was disabled from injury - though not also disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So to the extent the Appellant is alleging she has disability as a result of injury or disease incurred or aggravated during her time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1110  and 38 C.F.R. § 3.303(a).  Thus, to establish her status as a "Veteran" based upon a period of ACDUTRA, she must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511   (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing her entitlement to compensation for disability from injury, though not also disease, incurred or aggravated during her INACDUTRA.  Id.  

The Veteran attributes her right foot and left knee disorders to her military service.  Specifically, she testified during her July 2014 hearing that she had injured her right foot and left knee during her basic training in 1980, so at the outset of her AD service.  In addition, she testified that, when she finished her basic training, she went to school for advanced individual training (AIT) and, there, reinjured her knee after a slip and fall.  She maintains that her right foot was still bothering her during that AIT.  She also recalled injuring her left knee from a slip and fall during her time in the Army reserves, so instead while on ACDUTRA or INACDUTRA.  She further testified that she again injured her knee after a slip and fall while working in a fast food service restaurant.  She added that, thereafter, she did not have issues with either her right foot or left knee for about five or six years, but that osteoarthritis of her left knee later was diagnosed and she consequently started receiving treatment for it in 2007 and eventually had surgical intervention.

A preliminary review of her service treatment records (STRs) indicates she received treatment for a right foot injury in August 1980.  The diagnosis was cellulitis of the right foot due to a blister on this foot.  A follow-up treatment record noted the blister was healing satisfactorily.

In response to her claim for a right foot disorder purportedly owing to her service, the Veteran had a VA compensation examination in April 2011.  Although the examiner diagnosed right foot sprain, so confirmed there is current disability involving this foot, the examiner could not draw a conclusion on its etiology in terms of whether it is related to the right foot cellulitis the Veteran had in service without resorting to mere speculation.

Statements like this that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also had held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion has to be viewed in its entire context, however, and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that 

any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

The Jones Court acknowledged that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id., at 388.  The Court first found that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id., at 389.


The Court in Jones went on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and, thus, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id., at 390.

Resultantly, the Veteran should be afforded another VA compensation examination to try and further determine the etiology of her right foot disorder.

Regarding her left knee disorder that also is being claimed, a review of the medical evidence of record does not indicate that she has a current knee disorder.  However, during her July 2014 hearing, she testified that she had been diagnosed with osteoarthritis of the knee and consequently had received treatment for it, including surgical intervention.  And as already discussed, she believes her knee disability is the result of injury to this knee during her basic training and AIT.  The law recognizes that laypersons, such as her, are competent to report what they experienced during their service because this is a simple matter of their firsthand knowledge of a factual matter.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, a VA compensation examination and medical nexus opinion also are needed to assist in determining whether she indeed has a current left knee disorder and, if so, whether it is related or attributable to her service versus any intervening ("intercurrent") incidents such as the slip and fall injury she had post service while working in a fast food restaurant.

Additionally, the Veteran's medical treatment records, including those concerning the surgery she says she had on her left knee, must be obtained prior to examining this knee any decisions made on these claims.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Clarify the exact dates when the Veteran was on regular AD versus ACDUTRA and INACDUTRA.

*This clarification is partly needed because she alleged during her July 2014 videoconference hearing before the Board that the conditions now being claimed are the result of injuries she sustained during her service, if not on AD then while subsequently on ACDUTRA or INACDUTRA.

2.  Obtain all outstanding records concerning evaluation and/or treatment for these right foot and left knee disorders at issue, whether at a VA facility or elsewhere.  The efforts to obtain these records are determined by 38 C.F.R. § 3.159(c)(1) and (c)(2) (2014), depending on who has custody of them.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

*This request especially must include all records concerning the surgery she reportedly underwent for treatment of osteoarthritis in her left knee.

3.  Upon receipt of all additional records, schedule a VA compensation examination for additional medical comment to assist in determining the nature and etiologies of any right foot and left knee disorders.  The claims file, including a complete copy of this remand and all pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not included in the physical claims file, must be made available to and reviewed by the examiner.

The examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's right foot and/or left knee disorders, if confirmed to exist:  (1) initially manifested during her AD or ACDUTRA or INACDUTRA military service, including especially during her periods of AD service from July 1980 to July 1983, including owing to her basic training and AIT; or (2) if involving arthritis, initially manifested within a year of her AD (so by July 1984, since her subsequent service on ACDUTRA and INACDUTRA does not qualify), or 3) are otherwise related or attributable to her service, whether AD, ACDUTRA or INACDUTRA, including to any relevant complaints or diagnoses in service.  

To assist in making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The term "as likely as not" means at least 50-percent probability.  It does however not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  "Very likely" and "as likely as not" support the claims that these posited disorders are the result of the Veteran's service, whereas "unlikely" obviously does not support this posited correlation.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must provide a comprehensive report of his/her findings, including complete rationales for all opinions expressed and conclusions reached, preferably citing the objective medical findings leading to the conclusions.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran a supplemental statement of the case (SSOC) and give her an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

